Letton, J.,
dissenting.
If Mrs. Henze had endeavored, to redeem her husband’s land from the tax lien within the statutory two years after the sale, -she would have been entitled to do so, having a sufficient interest in the property to extend to her his right of redemption. There is no requirement in the statute that the wife of a landowner be made a party to tax foreclosure proceedings. In a few states, such as Missouri and Illinois, in which either the statutes as to the nature of the tax upon real estate and the lien created thereby, or the statute of dower, are very different from those of this state, it is held that the foreclosure of a tax lien does not bar an inchoate dower interest. In states such as Nebraska, in which there is no personal liability on the part of the landowner to pay the tax, in which the lien attaches to the land itself, whether assessed in the name of the owner or in that of some other person, or as unknown, in which the land is not listed by the owner but by the assessor, and in which the land itself is sold to pay delin*294quent taxes, the contrary is the rule, and an inchoate right of dower is barred by a foreclosure proceeding in which the owner is served and jurisdiction properly obtained over him. Robbins v. Barron, 32 Mich. 36; Jones v. Devore, 8 Ohio St. 430; dissenting opinion in Blevins v. Smith, 104 Mo. 583, 13 L. R. A. 445; Blackwell, Tax Titles (5th ed.) sec. 954. Henze was effectually foreclosed from any interest, so that even under the majority opinion all she ought to be allowed to redeem at this time is her own inchoate dower right, which will not give her any right of possession or of admeasurement until her husband’s death. In other words, she redeems now, if at all, her OAvn dower right; and cannot avail herself of her husband’s redemption right, of which he has been deprived by the judgment against him. Since there was no right in the plaintiff to set aside the foreclosure proceedings and be allowed to redeem, the district court committed no error in setting aside the default decree and rendering judgment for the defendants.
Rose and Fawcett, JJ., concur in dissent.